NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


SAM KAZRAN a/k/a Sam Khazrwan,      )
                                    )
                 Appellant,         )
                                    )
v.                                  )               Case No. 2D15-80
                                    )
VERNON G. BUCHANAN; 1099            )
MANAGEMENT COMPANY, LLC, a Florida )
limited liability company; and JOHN )
TOSCH,                              )
                                    )
                 Appellees.         )
                                    )

Opinion filed June 22, 2018.

Appeal from the Circuit Court for Sarasota
County; Peter A. Dubensky, Judge.

Dineen Pashoukos Wasylik of DPW Legal,
Tampa, for Appellant.

Charles J. Bartlett and Mark C. Dungan of
Icard, Merrill, Cullis, Timm, Furen &
Ginsburg, P.A., Sarasota, for Appellees.


PER CURIAM.


             Affirmed.


CASANUEVA and BADALAMENTI, JJ., and LEE, LAUREL M., ASSOCIATE JUDGE,
Concur.